Citation Nr: 1624469	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot/toe disabilities (originally claimed as bilateral toe replacement), to include as secondary to left nephrectomy with scar and hypertension. 
 
2.  Entitlement to service connection for a right hip disability, to include as secondary to a left nephrectomy with scar and/or hypertension. 
 
3.  Entitlement to service connection for a left hip disability, to include as secondary to a left nephrectomy with scar and/or hypertension.
 
4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left nephrectomy with scar and/or hypertension.
 
5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a left nephrectomy with scar and/or hypertension. 
 
6.  Entitlement to service connection for a left knee disability, to include as secondary to left nephrectomy with scar and/or hypertension.
7.  Entitlement to an increased rating in excess of 30 percent for service-connected left nephrectomy with scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1955 to August 1957. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2010, the Veteran and his spouse testified before a Decision Review Officer (DRO) during a hearing at the above RO.  A transcript of the hearing has been associated with the record.

In an October 2013 decision, the Board, in part, denied issues two (2) through six (6) listed on the title page of this decision.  The Veteran appealed the Board's denial of the claims in its October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion of the Parties for Remand (JMR) that vacated the Board's October 2013 decision with respect to issues two (2) through six (6) listed on the title page of this decision and remanded these matters back to the Board for development consistent with the JMR. 

In April 2015 and in December 2015, the Board remanded the claims for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral foot/toe disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service and/or a service connected disability.  

2.  Left and right hip disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service and/or a service connected disability.  

3.  Left and right shoulder disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service and/or a service connected disability.  

4.  A left knee disability was not manifest in service, arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service and/or a service connected disability.  

5.  Left nephrectomy with scar is not manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 nor is there a showing of daytime voiding interval of less than one hour, or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  A bilateral foot/toe disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  Left and right hip disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Left and right shoulder disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  Left knee disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for a rating higher than 30 percent for left nephrectomy with scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7500 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letters in May 2009 and November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in December 2009, January 2014 and July 2015 regarding the claims for service connection.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's service connection claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his disabilities.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). 

The Board recognizes that an opinion has not been obtained regarding whether the Veteran's bilateral shoulder, left knee and/or bilateral hip disabilities were caused and/or aggravated by his service connected hypertension.  However, the Board finds that such examination is not required because the record does not indicate that the disabilities are any way related to the service connected hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The only evidence of a possible connection between the Veteran's current disability and the service connected disability are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and an examination is not required here, even under the low threshold of McLendon.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 	

The Veteran appeals the denial of service connection for a bilateral hip disability identified as hip replacement, bilateral shoulder disability identified as shoulder replacement, left knee disability identified as knee replacement and a bilateral foot disability.  During his October 2010 hearing, he reported that he started having joint replacements between 1980 and 1982.  He stated that he was told by his doctors that because his right kidney is trying to do the job of two kidneys and is not fully removing the uric acid from his system he had an uric acid build up in his joints which caused erosion and his joint to have be replaced.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claims.  Although the Veteran's contentions in the present claim are primarily centered on a theory of secondary service connection, VA must also consider service connection on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  

To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for the hips, shoulders, left knee and/or feet.  Furthermore, there is no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  

Rather, the record discloses objective evidence of right hip problems in 1982 about 25 years post service.  Shoulder replacement is shown in the 1990s and his left knee replacement thereafter.  Foot problems are also not shown until 2004 about 45 years post service.  The Veteran's disabilities are shown to have manifested decades after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion or asserted such a relationship.  Accordingly, service connection on a direct basis is denied.

To the extent that the Veteran argues that his bilateral hip, bilateral shoulder, left knee and bilateral foot/toe disabilities are secondary to his service connected left nephrectomy with scar and/or hypertension., the Board also finds against this theory of entitlement to these claims.  

In this regard, the April 2002 VA examiner noted the Veteran's various orthopedic problems and diagnosed peripheral vascular disease with a history of slowly healing ulcerations and minimal varicosities.  The VA examiner opined that the Veteran's conditions in the lower extremities were the result of poor circulation and were not related to the removal of a congenital hypoplastic kidney in service.

In December 2009, the VA examiner noted that the Veteran had been diagnosed with degenerative joint disease of multiple joints including the shoulders, hips, and knees.  He said there was no evidence of osteomyelitis or septic arthritis and that there was no recognized connection between a history of urinary tract infections and later development of arthritis.  The VA examiner also listed several risk factors linked to osteoarthritis that had been identified in epidemiological studies.  He opined that it was less likely than not that the Veteran's multiple joint replacements were due to his service connected nephrectomy or any complications therefrom.

The January 2014 VA examiner noted that there is no documentation of any toe or foot condition seen in the service treatment records and that the earliest mention of any foot/toe problems seen in the record is from 2004 which is over 45 years after his separation from the service.  The VA examiner opined that the Veteran's foot/toe conditions were not at least as likely as not related to his military service.  He further stated that the Veteran's bilateral toe/foot conditions were more likely than not due to aging, physical activity, shoes/footgear, and genetic predisposition, and that he did not know of any credible medical authority or peer reviewed study that has shown a link between this Veteran's foot/toe conditions and either his kidney condition or his hypertension disorder.  

In a May 2014 addendum opinion, the VA examiner stated that the specifics of the  X-rays which include degenerative changes and hammer toes does not change the substance of his prior opinion and that the foot conditions were not at least as likely as not related to military service and/or the Veteran's service connected kidney
condition and/or service connected hypertension.  

The July 2015 examiner opined that it was not likely that the Veteran's bilateral shoulder and right hip total arthroplasty are secondarily connected to the left nephrectomy nor is it likely that he has soft tissue infection, osteomyelitis or septic arthritis secondary to his left nephrectomy.  The VA examiner noted that all of the medical records available for review do not report that the Veteran had an arthroplasty of his shoulders and right hip because of osteomyelitis or infection and that the records are silent on any report of this type of etiology.  He further added that within the realm of medical literature, a left kidney nephrectomy without complication and not due to infection but due to dysfunction is not listed in the cause of soft tissue infection, septic arthritis or of osteomyelitis as the claim contends.  The VA examiner further added that a nephrectomy is not listed as an aggravating factor for degenerative joint disease or for soft tissue infection or osteomyelitis.  

As shown above, the more probative evidence is against a finding that the service connected left nephrectomy with scar caused and/or permanently aggravated the Veteran's disabilities of the hips, shoulders, feet/toes and/or left knee.  The Board also notes that neither the competent lay or medical evidence shows a correlation between the Veteran's service connected hypertension and his feet/toes, hips, shoulders and/or left knee disabilities.  

In making this decision, the Board notes that the Veteran is competent to report hip, shoulder, knee and foot symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his foot, hip, knee and/or shoulder degenerative changes and his hip, knee and/or shoulder replacements falls outside the realm of common knowledge of a lay person, their etiology cannot be determined based solely on observable symptoms, it requires clinical knowledge and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's disabilities.  The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

In sum, the most probative evidence of record is against showing that the Veteran's bilateral foot/toes, bilateral shoulders, bilateral hips and/or left knee disability are related to service and/or a service connected disability.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of a rating higher than 30 percent for left nephrectomy with scar.  Nephrectomy is rated under Diagnostic Code (DC) 7500 with a 30 percent rating being the minimum/maximum evaluation available.  38 C.F.R. § 4.115b.  The Board has therefore considered whether a more favorable disability evaluation, status post-nephrectomy, is available under 38 C.F.R. § 4.115a which rates genitourinary system dysfunctions.  

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  Under this regulation, a 30 percent evaluation is warranted for albumin in the urine, whether constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. Id.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. Id.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems. Id. 

For reference, Diagnostic Code 7101 provides a 10 percent rating for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104 , DC 7101.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.

Under 38 C.F.R. § 4.115a, urinary frequency is rated 10 percent when there is a daytime voiding interval between 2 and three hours or awakening to void two times per night. A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour, or awakening to void five or more times per night.

The Board notes that, if a Veteran's left nephrectomy with scar is rated under 38 C.F.R. § 4.115a, the Veteran is not entitled to both a rating under 38 C.F.R. § 4.115a and the 30 percent minimum rating for loss of a kidney under DC 7500.  Therefore, a rating based on renal dysfunction or urinary frequency will be favorable only if the Veteran meets the criteria for a rating in excess of 30 percent.

During the June 2009 VA examination, the Veteran reported his kidney dysfunction caused tiredness and weakness.  He reported painful urination and that he sometimes did not have enough time to make it to the toilet to urinate.  Weak urine stream and urine leakage was reported.  It was documented that the Veteran did not require pads.  Blood pressure readings were 120/70 lying down, 130/78 sitting and 128/84 standing.  There was no edema.  Left nephrectomy with normal right kidney, chronic urinary tract infections and bladder incontinence was diagnosed.  It was shown that he had a 24 cm x 0.5 cm left sided nephrectomy scar.  The scar was normal in texture, and there was no tenderness, adherence to underlying tissue, frequent loss of covering, and/or inflammation.  The scar was superficial but not deep.  Limitation of motion and function were normal.  

During his October 2010 RO hearing, the Veteran stated that he carried either a cup or an urinal with him.  He stated that scarring was so severe that when his urine came out it went in a swirl and multiple streams and ran down his body unless he had a urinal or something against him.  He reported urine leakage but denied the need for a pad.  

The January 2014 VA examination disclosed the Veteran had renal dysfunction with symptoms of recurring proteinuria.  There was no showing of kidney, ureteral or bladder calculi.  He was noted to have scarring.  The scars were not painful and/or unstable nor did they total 39 sq. cm or greater (6 sq. inches).  The examiner noted that his kidney condition did not impact his ability to work.  The VA examiner further noted that the Veteran has had intermittent elevated BUN and decreased GFR but such was not persistent as evidenced by the labs from that day.  It was noted that the intermittently decreased renal function has not been significant enough to cause any symptoms or otherwise impact his other conditions.  

During the November 2014 VA examination, it was shown that the Veteran did not have renal dysfunction, urolithiasis and/or urinary tract/kidney infection.  He was noted to have scarring.  The scars, however, were not painful and/or unstable nor did they total 39 sq. cm or greater (6 sq. inches).  The Veteran was noted to have normal kidney function based on his age.  The VA examiner found that the Veteran's nephrectomy in 1956 by itself and normal kidney function at present did not cause any occupational impairment.  The VA examiner further found that the Veteran has history of hypertension and in reviewing his blood pressure readings since 2002 supports well controlled blood pressure without any hypertensive urgency or emergency.  

As shown above, the evidence does not show constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 so as to warrant a higher rating under 38 C.F.R. § 4.115a.  To that end, examinations have failed to disclose a showing of edema and/or constant albuminuria.  Normal kidney function is also shown by VA examinations.  Furthermore, diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more has not been shown.  Rather, the November 2014 VA examiner noted that the Veteran's blood pressure readings since 2002 supports well controlled blood pressure without any hypertensive urgency or emergency.  In light of the above, the criteria for a rating higher than 30 percent based on renal dysfunction is not warranted.  

While the Veteran reports painful urination and urinary frequency, a review of the lay and medical evidence fails to show daytime voiding interval of less than one hour or awakening to void five or more times per night.  Accordingly, the criteria for a rating higher than 30 percent disabling have not been met under the criteria for rating urinary frequency.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.

Finally, the Board has considered whether a separate compensable rating is warranted for the Veteran's associated surgical scar.  This scar is not located on the Veteran's head face or neck.  See 38 C.F.R. § 4.118, DC 7800.  It is not painful or unstable.  See 38 C.F.R. § 4.118, DC 7804.  The total area of the scar is less than 39 square cm (6 square inches).  See 38 C.F.R. § 4.118, DCs 7801-7802.  Additionally, it does not limit function.  Thus, the Veteran's scar does not meet any of the requirements for a separate compensable rating under 38 C.F.R. § 4.118, DCs 7800-7802, 7804.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the discussion above reflects that the symptoms of the Veteran's left nephrectomy with scar disability are contemplated by the applicable rating criteria.  The effects of his disability, including tiredness and weakness, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for bilateral foot/toe disability (originally claimed as bilateral toe replacement) to include as secondary to left nephrectomy with scar and/or hypertension is denied.  

Entitlement to service connection for a right hip disability, to include as secondary to a left nephrectomy with scar and/or hypertension is denied.  
 
Entitlement to service connection for a left hip disability, to include as secondary to a left nephrectomy with scar and/or hypertension is denied.  
 
Entitlement to service connection for a right shoulder disability, to include as secondary to a left nephrectomy with scar and/or hypertension is denied.  
 
Entitlement to service connection for a left shoulder disability, to include as secondary to a left nephrectomy with scar and/or hypertension is denied.  
 
Entitlement to service connection for a left knee disability, to include as secondary to left nephrectomy with scar and/or hypertension is denied.  

Entitlement to an increased rating in excess of 30 percent for service-connected left nephrectomy with scar is denied.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


